                 Case 12-07148             Doc 51   Filed 10/24/18 Entered 10/24/18 13:49:25     Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        CHICAGO DIVISION


              In Re:                                          §
                                                              §
              BLACKBURN, RANDY                                §     Case No. 12-07148
              BLACKBURN, ANNA                                 §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 58,077.00                           Assets Exempt: 51,328.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,022.11           Claims Discharged
                                                                    Without Payment: 23,951.00

              Total Expenses of Administration: 106,415.50


                      3) Total gross receipts of $ 200,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 83,562.39 (see Exhibit 2), yielded net receipts of $ 116,437.61 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 12-07148             Doc 51    Filed 10/24/18 Entered 10/24/18 13:49:25            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 150,070.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA          106,415.50             106,415.50            106,415.50

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              23,951.00           9,913.33               9,913.33                10,022.11

TOTAL DISBURSEMENTS                               $ 174,021.00       $ 116,328.83           $ 116,328.83          $ 116,437.61


                  4) This case was originally filed under chapter 7 on 02/27/2012 . The case was pending
          for 81 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/10/2018                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 12-07148             Doc 51      Filed 10/24/18 Entered 10/24/18 13:49:25                    Desc Main
                                                       Document     Page 3 of 12




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Other Litigation/Settlements                                              1249-000                                        200,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 200,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

                                                    Surplus Funds Paid to Debtor 726
                                                    (a)(6) (includes Payments to
Randy & Anna Blackburn                              shareholders and limited partners)               8200-000                  83,562.39

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 83,562.39
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               1 CitiMortgage Inc. Attn:
               Bankruptcy Dept. Po Box
               9438 Gaithersburg MD 20898                          124,759.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 12-07148             Doc 51        Filed 10/24/18 Entered 10/24/18 13:49:25          Desc Main
                                                       Document     Page 4 of 12




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

             2 ESB/HARLEY
             DAVIDSON CR Attn:
             Bankruptcy Dept. Po Box
             21829 Carson City NV 89721                             7,430.00                NA               NA              0.00


             3 Fifth Third Bank Attn:
             Bankruptcy Dept. Fifth Third
             Center Cincinnati OH 45263                            17,308.00                NA               NA              0.00


             4 Springleaf Financial
             Services Attn: Bankruptcy
             Dept. 2 W Grand Ave Ste 102
             Fox Lake IL 60020                                        573.00                NA               NA              0.00

TOTAL SECURED CLAIMS                                            $ 150,070.00              $ 0.00          $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                             2100-000                    NA           9,065.87           9,065.87          9,065.87


ASSOCIATED BANK                            2600-000                    NA            118.98             118.98            118.98


MDL Assessment Fee                         2990-000                    NA          10,000.00          10,000.00         10,000.00


Medicare Lien Payout                       2990-000                    NA            831.30             831.30            831.30




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 12-07148             Doc 51        Filed 10/24/18 Entered 10/24/18 13:49:25     Desc Main
                                                        Document     Page 5 of 12




                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA         1,954.33         1,954.33          1,954.33


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN, ATTORNEY                             3110-000                   NA           977.17          977.17            977.17


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3120-000                   NA            27.94            27.94             27.94


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):WEXLER
WALLACE LLP                                 3210-000                   NA        80,000.00        80,000.00        80,000.00


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER
FIRM):WEXLER WALLACE LLP                    3220-000                   NA         3,439.91         3,439.91          3,439.91

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA      $ 106,415.50    $ 106,415.50       $ 106,415.50
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

NA: NA                                            NA                   NA              NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA             $ NA             $ NA              $ NA
FEES AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 12-07148             Doc 51      Filed 10/24/18 Entered 10/24/18 13:49:25       Desc Main
                                                    Document     Page 6 of 12




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

NA          NA                                    NA                NA                   NA             NA            NA

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            1 Barclays BANK Delaware
            Attn: Bankruptcy Dept. 125 S
            West St Wilmington DE
            19801                                                 767.00                 NA             NA            0.00


            10 HSBC BANK Attn:
            Bankruptcy Dept. Po Box
            5253 Carol Stream IL 60197                          5,080.00                 NA             NA            0.00


            11 HSBC/Mnrds Attn:
            Bankruptcy Dept. 90
            Christiana Rd New Castle DE
            19720                                               3,794.00                 NA             NA            0.00


            12 Sears/CBNA Attn:
            Bankruptcy Dept. Po Box
            6189 Sioux Falls SD 57117                           2,435.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 12-07148             Doc 51      Filed 10/24/18 Entered 10/24/18 13:49:25       Desc Main
                                                    Document     Page 7 of 12




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            13 Transunion Attn:
            Bankruptcy Dept. PO Box
            1000 Chester PA 19022                                   0.00                 NA             NA            0.00


            14 Vista Medical Center East
            Bankruptcy Dept 1324 N.
            Sheridan Rd Waukegan IL
            60085                                                  50.00                 NA             NA            0.00


            2 Barclays BANK Delaware
            Attn: Bankruptcy Dept. 125 S
            West St Wilmington DE
            19801                                               1,105.00                 NA             NA            0.00


            3 Capital One Attn:
            Bankruptcy Dept. Po Box
            85520 Richmond VA 23285                             1,503.00                 NA             NA            0.00


            4 Capital One Attn:
            Bankruptcy Dept. Po Box
            85520 Richmond VA 23285                             2,529.00                 NA             NA            0.00


            5 Capital One Attn:
            Bankruptcy Dept. Po Box
            85520 Richmond VA 23285                             4,980.00                 NA             NA            0.00


            6 Equifax Attn: Bankruptcy
            Dept. PO Box 740241 Atlanta
            GA 30374                                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 12-07148             Doc 51       Filed 10/24/18 Entered 10/24/18 13:49:25          Desc Main
                                                     Document     Page 8 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            7 Experian Attn: Bankruptcy
            Dept. PO Box 2002 Allen TX
            75013                                                     0.00                 NA              NA              0.00


            8 GEMB/Walmart Attn:
            Bankruptcy Dept. Po Box
            981400 El Paso TX 79998                                757.00                  NA              NA              0.00


            9 GEMB/Walmart Attn:
            Bankruptcy Dept. Po Box
            981400 El Paso TX 79998                                951.00                  NA              NA              0.00


            CAPITAL ONE BANK
000001      (USA), N.A.                         7100-000               NA             2,755.15       2,755.15         2,755.15


            CAPITAL ONE BANK
000002      (USA), N.A.                         7100-000               NA             1,669.22       1,669.22         1,669.22


            CAPITAL ONE BANK
000003      (USA), N.A.                         7100-000               NA             5,488.96       5,488.96         5,488.96


            CAPITAL ONE BANK
            (USA), N.A.                         7990-000               NA                  NA              NA           108.78

TOTAL GENERAL UNSECURED                                        $ 23,951.00          $ 9,913.33      $ 9,913.33      $ 10,022.11
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                              Case 12-07148                 Doc 51    Filed 10/24/18
                                                                                                  FORMEntered
                                                                                                       1        10/24/18 13:49:25                                       Desc Main
                                                                                       Document      Page  9 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                                 AND REPORT                                                                                             Page:       1
                                                                                                            ASSET CASES                                                                                                   Exhibit 8
Case No:             12-07148       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                       JOSEPH E. COHEN
Case Name:           BLACKBURN, RANDY                                                                                                          Date Filed (f) or Converted (c):     02/27/12 (f)
                     BLACKBURN, ANNA                                                                                                           341(a) Meeting Date:                 03/23/12
For Period Ending: 10/10/18                                                                                                                    Claims Bar Date:                     03/29/18



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 2023 Apache Trail Round Lake Beach, IL 60073 - (De                                     69,000.00                                0.00                                                 0.00                     FA
 2. Checking account with Norstate Bank.                                                     1,500.00                               0.00                                                 0.00                     FA
 3. Springleaf Financial Services - Household goods                                          1,000.00                               0.00                                                 0.00                     FA
 4. Household goods; TV, DVD player, TV stand, stereo,                                       2,000.00                               0.00                                                 0.00                     FA
 5. Books, Compact Discs, Tapes/Records, Family Pictur                                          100.00                              0.00                                                 0.00                     FA
 6. Necessary wearing apparel.                                                                  200.00                              0.00                                                 0.00                     FA
 7. Earrings, watch, costume jewelry, and wedding ring                                          300.00                              0.00                                                 0.00                     FA
 8. Term Life Insurance - No Cash Surrender Value.                                                0.00                              0.00                                                 0.00                     FA
 9. ESB/HARLEY DAVIDSON CR -2004 Harley Roadking.                                            7,510.00                               0.00                                                 0.00                     FA
 10. Fifth Third BANK - 2009 Ford Escape with 42,000 mi                                    11,567.00                                0.00                                                 0.00                     FA
 11. 1998 Dodge Ram with 150,000 miles.                                                      1,228.00                               0.00                                                 0.00                     FA
 12. Pelvic mesh litigation (u)                                                           200,000.00                          100,000.00                                           200,000.00                     FA

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $294,405.00                         $100,000.00                                          $200,000.00                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TFR FILED WITH COURT AND DISTRIBUTION MADE TO CREDITORS - 10/10/18.
   TRUSTEE HAS FILED MOTION TO APPROVE $200,000.00 SETTLEMENT - 4/30/18. TRUSTEE IS FILING MOTION TO EMPLOY SPECIAL COUNSEL
   TO PURSUE PRODUCTS LIABILITY ACTION - 1/8/2018. CASE REOPENED 8/25/17 AND REAPPOINTED TRUSTEE - 10/30/17.


   Initial Projected Date of Final Report (TFR): 02/28/19           Current Projected Date of Final Report (TFR): 02/28/19




LFORM1                                                                                                                                                                                                                           Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 12-07148                Doc 51   Filed 10/24/18 Entered 10/24/18 13:49:25                                Desc Main
                                                                                  Document FORMPage
                                                                                                 2  10 of 12                                                                                      Page:      1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:           12-07148 -ABG                                                                                               Trustee Name:                    JOSEPH E. COHEN
  Case Name:         BLACKBURN, RANDY                                                                                            Bank Name:                       ASSOCIATED BANK
                     BLACKBURN, ANNA                                                                                             Account Number / CD #:           *******0503 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7368
  For Period Ending: 10/10/18                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                               3                                                    4                                             5                     6                   7
    Transaction       Check or                                                                                                          Uniform                                                   Account / CD
       Date           Reference               Paid To / Received From                            Description Of Transaction            Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                0.00
          05/21/18       12       Pelvic Mesh Settlement Distribution             Litigation Proceeds                                                        189,168.70                                189,168.70
                                                                                    Memo Amount:     (             10,000.00 )         2990-000
                                                                                  MDL Assessment Fee
                                                                                      Memo Amount:          200,000.00                 1249-000
                                                                                  Pelvic Mesh Settlement Distribution
                                                                                     Memo Amount:      (             831.30 )          2990-000
                                                                                  Medicare Lien Payout
          05/24/18     300001     WEXLER WALLACE LLP                              Special Counsel for Trustee Fees                                                                 83,439.91           105,728.79
                                                                                          Fees                     80,000.00           3210-000
                                                                                          Expenses                 3,439.91            3220-000
          06/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                     2600-000                                         118.98         105,609.81
          08/03/18     300002     JOSEPH E. COHEN, Trustee                        Trustee Compensation                                 2100-000                                        9,065.87            96,543.94
                                  105 West Madison Street
                                  Chicago, IL 60602
          08/03/18     300003     COHEN & KROL                                    Attorney for Trustee fees                                                                            1,982.27            94,561.67
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                          Fees                     1,954.33            3110-000
                                                                                          Expenses                   27.94             3120-000
          08/03/18     300004     Joseph E. Cohen, Attorney                       Attorney for Trustee fees                            3110-000                                         977.17             93,584.50
                                  105 West Madison Street
                                  Chicago, IL 60602
          08/03/18     300005     Capital One Bank (USA), N.A.                    Claim 000001, Payment 101.09722%                                                                     2,785.38            90,799.12
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
                                                                                          Claim               2,755.15                 7100-000
                                                                                          Interest             30.23                   7990-000
          08/03/18     300006     Capital One Bank (USA), N.A.                    Claim 000002, Payment 101.09752%                                                                     1,687.54            89,111.58


                                                                                                                                 Page Subtotals              189,168.70            100,057.12
                                                                                                                                                                                                           Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                              Case 12-07148                 Doc 51   Filed 10/24/18 Entered 10/24/18 13:49:25                               Desc Main
                                                                                      Document FORMPage
                                                                                                     2  11 of 12                                                                                                 Page:       2
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit 9
  Case No:           12-07148 -ABG                                                                                                  Trustee Name:                       JOSEPH E. COHEN
  Case Name:         BLACKBURN, RANDY                                                                                               Bank Name:                          ASSOCIATED BANK
                     BLACKBURN, ANNA                                                                                                Account Number / CD #:              *******0503 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7368
  For Period Ending: 10/10/18                                                                                                       Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                    Separate Bond (if applicable):


           1                2                               3                                                   4                                                 5                          6                         7
    Transaction         Check or                                                                                                           Uniform                                                               Account / CD
       Date             Reference                 Paid To / Received From                           Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                     PO Box 71083
                                     Charlotte, NC 28272-1083
                                                                                              Claim           1,669.22                    7100-000
                                                                                              Interest          18.32                     7990-000
          08/03/18       300007      Capital One Bank (USA), N.A.                      Claim 000003, Payment 101.09729%                                                                          5,549.19                  83,562.39
                                     PO Box 71083
                                     Charlotte, NC 28272-1083
                                                                                              Claim           5,488.96                    7100-000
                                                                                              Interest          60.23                     7990-000
          08/06/18       300008      Randy & Anna Blackburn                            Surplus to Debtor                                  8200-000                                            83,562.39                          0.00
                                     2023 Apache Trail                                 Surplus to Debtor
                                     Round Lake Beach, IL 60073

                                             Memo Allocation Receipts:           200,000.00                     COLUMN TOTALS                                    189,168.70                  189,168.70                           0.00
                                         Memo Allocation Disbursements:           10,831.30                         Less: Bank Transfers/CD's                          0.00                        0.00
                                                                                                                Subtotal                                         189,168.70              189,168.70
                                                   Memo Allocation Net:          189,168.70                         Less: Payments to Debtors                                             83,562.39
                                                                                                                Net
                                                                                                                                                                 189,168.70              105,606.31
                                                                                                                                                                                        NET                             ACCOUNT
                     Total Allocation Receipts:           200,000.00                                            TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:             10,831.30                          Checking Account (Non-Interest Earn - ********0503                  189,168.70                  105,606.31                          0.00
                                                                                                                                                        ------------------------    ------------------------   ------------------------
                     Total Memo Allocation Net:           189,168.70
                                                                                                                                                                  189,168.70                  105,606.31                          0.00
                                                                                                                                                        ==============             ==============              ==============
                                                                                                                                                         (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                    Transfers)               To Debtors)                    On Hand




                                                                                                                                    Page Subtotals                        0.00                   89,111.58
                                                                                                                                                                                                                           Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 12-07148                Doc 51   Filed 10/24/18 Entered 10/24/18 13:49:25                     Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 12                                                                             Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                      Exhibit 9
  Case No:           12-07148 -ABG                                                                                    Trustee Name:                    JOSEPH E. COHEN
  Case Name:         BLACKBURN, RANDY                                                                                 Bank Name:                       ASSOCIATED BANK
                     BLACKBURN, ANNA                                                                                  Account Number / CD #:           *******0503 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7368
  For Period Ending: 10/10/18                                                                                         Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                      Separate Bond (if applicable):


          1               2                             3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                               Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
